Citation Nr: 1714015	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for lumbosacral strain with degenerative changes, intervertebral disc syndrome (IVDS) L3-4, discogenic disease L5-S1, with erectile dysfunction, in excess of 20 percent prior to September 9, 2010.

2.  Entitlement to an initial disability rating for lumbosacral strain with degenerative changes, L3-4 in excess of 10 percent.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Waco, Texas.  The RO in Waco, Texas exercises current jurisdiction over the claims file.  

In September 2008 the Veteran filed a claim for increased rating for lumbosacral strain.  The December 2009 rating decision granted the claim for an increased rating and assigned a 20 percent rating effective September 24, 2008.  The Veteran filed a notice of disagreement (NOD) in January 2010.  In February 2011 the AOJ issued a rating decision and continued the 20 percent rating from September 24, 2008, and assigned a 40 percent rating effective September 9, 2010.  

The Veteran timely appealed the ratings assigned in the December 2009 and February 2011 rating decisions for lumbosacral strain.  In May 2016, the Board continued the rating of 20 percent prior to September 9, 2010, and 40 percent thereafter.  

The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (the Court).  In December 2016, pursuant to a joint motion for partial remand (JMPR), the Court vacated the portion of the May 2016 Board Remand that denied entitlement to an increased disability rating for lumbosacral strain with degenerative changes, IVDS L3-4, and erectile dysfunction in excess of 20 percent prior to September 9, 2010.  The basis of the Court's decision was the Board's failure to adequately consider and discuss the impact of the Veteran's flare-ups reported in a November 2010 VA examination.  While on appeal before the Court, the Veteran agreed to abandon his appeal of the Board's denial of entitlement to a rating in excess of 40 percent for his lumbar spine disorder after September 9, 2010, and the issue was dismissed.  Accordingly, the flare-ups reported in the November 2010 are not relevant to the period on appeal, as that evidence is not indicative of the severity of the Veteran's lumbar spine disorder prior to September 9, 2010.  

The Board acknowledges that a February 2011 statement of the case (SOC) and May 2013 supplemental statement of the case (SSOC) assign a 40 percent rating for the lumbar disorder effective September 9, 2009.  However, as an increased rating is granted for the period prior to September 9, 2010, any discussion regarding the discrepancy of the dates is rendered moot.

The issue of entitlement to an initial disability rating for lumbosacral strain with degenerative changes, L3-4 in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether forward flexion of the thoracolumbar spine is limited to 30 degrees or less prior to September 9, 2010.  


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but not higher, for lumbosacral strain with degenerative changes, IVDS L3-4, discogenic disease L5-S1, and erectile dysfunction have been met prior to September 9, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237, 5243 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In August 2009, the Veteran was sent a letter that provided information as to what evidence was required to substantiate the increased rating issue and of the division of responsibilities between VA and a claimant in developing an appeal.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, the claims file contains the Veteran's identified treatment records.  Moreover, his statements in support of the claims are of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The VA examination given to the Veteran in August 2009 is adequate for rating purposes and is addressed in more detail below.  

In response to the JMPR, the Board has considered the evidence and finds that a new examination to address the Veteran's flare-ups is unnecessary.  A new examination would have little probative weight in consideration of the impact of the Veteran's flare-ups on the rating warranted for his lumbar spine disorder prior to September 9, 2010.  

The Board has also considered Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  As held below, the Veteran has been assigned the maximum schedular rating for motion loss for the thoracolumbar spine for the period on appeal.  As a rating in excess of 40 percent requires a finding of ankylosis, which by definition in Note (5) below, is when the spine is fixed in flexion or extension.  As such, the principles enunciated in Correia do not apply.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome.

As noted above, on September 24, 2008, VA received a request for an increased rating from the Veteran.  He noted that his service-connected lumbar spine disability was become worse.  The Veteran's lumbar disability has been assigned a disability rating of 20 percent prior to September 9, 2010 under DC 5237 for lumbosacral strain and under DC 5243 for IVDS.  The Veteran contends that his lumbosacral strain with degenerative changes, IVDS L3-4, discogenic disease 
L5-S1, and erectile dysfunction should be rated higher than 20 percent prior to September 9, 2010.

Diagnostic Codes 5235 through 5243 are rated using the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

The General Rating Formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to DCs 5235 to 5243 unless the disability rated under DC 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the General Rating Formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows:  a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) instructs that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 
10 percent rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating of 40 percent, but no higher, is warranted prior to September 9, 2010.  

An August 2009 VA examination reflects initial forward flexion of 70 degrees with objective evidence of pain occurring at 40 degrees.  The report also reflects an additional limitation of 10 to 20 degrees after repetitive use testing.  The examiner found that after repetitive use of the joint, function is additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination, all with major functional impact.  

It is unclear from the August 2009 examination report whether the additional degree of limitation after repetitive use testing applies to the initial range of motion or the degree at which pain occurs.  Resolving the question in favor of the Veteran, the Board finds the flexion of the Veteran's thoracolumbar spine to be effectively limited to 20 to 30 degrees after considering the impact of pain and repetitive use testing on range of motion.  The would more nearly approximate a 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  The Board acknowledges that the examination report includes a finding of no additional limitation of range of motion after repetitive testing.  In contrast, the report noted that the joint was limited by several factors, to include pain, fatigue, weakness and incoordination, having major functional impact.  The Board notes that this examination report contains internally inconsistent finding.  In light of the question of degree of limited forward flexion being a material issue, the Board resolves such doubt and inconsistency in the Veteran's favor.  As such, a 40 percent rating is warranted prior to September 9, 2010.  

The Board notes that forward flexion of the thoracolumbar spine to 70 degrees would generally warrant a 10 percent rating.  However, after taking into account the Section 4.40, Section 4.45, DeLuca, and Mitchell criteria, the Board finds that such is a part of and consistent with the now assigned 40 percent rating.  In sum, the Veteran's overall disability picture more closely approximates forward flexion to 
30 degrees or less.  

To warrant a rating in excess of 40 percent, the evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5237.  The August 2009 VA examination report states: "There is no ankylosis of the lumbar spine."  The remaining relevant medical and lay evidence in the claims file does not show or weigh in favor of a finding of ankylosis or approximating ankylosis for the period on appeal.  Accordingly, a rating in excess of 40 percent is not warranted prior to September 9, 2010.  

No additional higher or alternative ratings under different Diagnostic Codes can be applied.  The August 2009 VA examiner noted that the Veteran's symptoms are suggestive of IVDS.  However, there is no medical evidence of prescribed bed rest from a physician for the Veteran's lumbosacral spine disorder, and there is no evidence that any such incapacitating episodes totaled at least six weeks over the past 12 month period.  See 38 C.F.R. § 4.71a, DC 5243 & Note (1).

Additionally, though Note (1) to the General Rating Formula for Diseases and Injuries of the Spine instructs that separate ratings should be assigned for associated neurological impairment, the Veteran has already been assigned separate ratings for his peripheral neuropathy of the lower extremities, bilateral foot drop, bladder dysfunction, and bowel dysfunction.  See 38  C.F.R. § 4.71a, DC 5237-5243, 
Note (1).  The Board finds no other separately compensable neurological impairment associated with the service-connected lumbar spine disability.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of 40 percent for the Veteran's lumbar spine disability.  See Schafrath, 1 Vet. App. at 593.  Applying the benefit-of-the-doubt rule, the Veteran will be assigned a rating of 40 percent, but not higher, for lumbosacral strain, IVDS L3-4, discogenic disease L5-S1, and erectile dysfunction, prior to September 9, 2010.  

III.  Extraschedular Considerations 

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Undersecretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation is warranted for consideration where a service-connected disability presents an exceptional or unusual disability picture.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If the first two elements of Thun are satisfied, the appeal must be referred for consideration of assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that the schedular evaluation is adequate.  The medical and lay evidence reflects that the Veteran experiences functional impairment as a result of pain, weakened movement, and lack of endurance and fatigue.  These symptoms, and their resulting impairment, are specifically contemplated by the Rating Schedule as part of the General Rating Formula.  See 38 C.F.R. § 4.71a, 
DC 5237; 38 C.F.R. §§ 4.40, 4.45; Mitchell, 25 Vet. App. at 37.  In fact, the Veteran has been assigned a higher rating based on the impact of the aforementioned symptoms on his effective range of motion.  Although the Veteran reported weakness and numbness in the lower extremities and bladder and bowel dysfunction, he was already being compensated for those disorders during the period on appeal.  Accordingly, referral for extraschedular consideration is not for application here.  

There is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.


ORDER

Entitlement to a disability rating of 40 percent, but no higher, prior to September 9, 2010, for lumbosacral strain with degenerative changes, IVDS L3-4, discogenic disease L5-S1, with erectile dysfunction is granted, subject to the laws governing the payment of benefits.  


REMAND

In an August 1999 rating decision, the AOJ granted service connection for lumbosacral strain with degenerative changes, L3-4 and assigned a 10 percent rating, effective October 30, 1998.  In May 2000, VA received a statement from the Veteran regarding the August 1999 rating decision.  In this statement on a VA Form 21-4138, the Veteran noted the assigned 10 percent rating and asked that the AOJ to "reconsider" the decision.  The Board construes the May 2000 statement as a NOD as a claim for an increased initial disability rating in excess of that assigned in the August 1999 rating decision.  See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (discussing what constitutes a notice of disagreement).

The AOJ has not issued an SOC on the claim for an increased initial rating for lumbosacral strain with degenerative changes, L3-4.  As such, the Board has no discretion, and the issue must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).


Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case as to the issue of entitlement to an initial disability rating for lumbosacral strain with degenerative changes, L3-4, in excess of 
10 percent.  All evidence of record should be considered.  

Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. § 20.200.  Thereafter, the case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


